DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i-a) the patient has LDL-C concentration ≤ 70 mg/dL;
(ii-a) the patient has type 2 diabetes mellitus,
(iii-e) the patient has a cardiovascular risk factor, not including (iii-a)-(iii-d),
in the reply filed on 3/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 68, 70, 72-74, 80-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/099366 & 17/099167 and US Patent No. 10,864,198 & 10,869,859 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 66-67, 69, 71, 75-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckert et al. (“Fibrates Effect on Cardiovascular Risk Is Greater in Patients With High Triglyceride Levels or Atherogenic Dyslipidemia Profile: A Systematic Review and Meta-analysis”; 2011 J. Cardiovasc. Pharmacol.; 57: 267-272; doi: 10.1097/FJC.0b013e318202709f); in view of Ginsberg et al. (“Evolution of the Lipid Trial Protocol of the Action to Control Cardiovascular Risk in Diabetes (ACCORD) Trial”; 2007; Am. J. Cardiol. 99[suppl]:56i– 67i.; IDS reference); and Ishibashi et al. (“Effects of K-877, a novel selective PPARα modulator (SPPARMα), in dyslipidaemic patients: A randomized, double blind, active- and placebo-controlled, phase 2 trial”; 2016 Feb; Atherosclerosis; 249:36-43). 
Bruckert teaches According to recently published data, fibrates may reduce the risk of major cardiovascular events. Whether patients with low high-density lipoprotein cholesterol (HDL-C), high triglyceride levels, or both may have additional benefits remains under debate. We performed a meta-analysis of the 5 large trials assessing the impact of fibrates on cardiovascular end points and providing information on low HDL-C and high triglyceride levels. Subgroups were determined according to values closest to predetermined cut-offs for both HDL-C and triglycerides (<35 and >200 mg/dL, respectively). Overall, 4671 patients (2401 in fibrate group and 2270 in placebo group) were classified as having an atherogenic dyslipidemia featuring low HDLC combined 
The causative role of the different lipid subfractions in the development of vascular diseases has been established for many years. In this way, targeting low-density lipoprotein cholesterol (LDL-C) with statins has proved to be a particularly effective prevention strategy to reduce the risk of cardiovascular events. However, an important residual risk may persist, highlighting the need to develop additional preventive therapies. Besides LDL-C, targeting the other lipid subfractions may then be of interest. Fibrates, agonists of the peroxisome proliferator–activated receptor alpha, are clearly effective at raising high-density lipoprotein cholesterol (HDLC), lowering triglyceride concentrations, and to a lesser degree also reducing LDL-C (267, 1st paragraph).
The present meta-analysis of 5 large randomized controlled trials analyzed the effect of fibrate alone or in combination in patients selected based on their biological characteristics at inclusion. We found a significant reduction in cardiovascular events nd paragraph).
The mechanisms by which fibrates might exert their effect remain to be established. The risk associated with atherogenic dyslipidemia is uncorrelated, and additive, to that of LDL-C. Atherogenic dyslipidemia is also associated with a proinflammatory state. Fibrates have an effect on both the lipid levels and the inflammatory parameter. Our study might suggest that the driver of efficacy of fibrate in the subgroup analysis is the decrease in triglyceride rather than the small increase in HDL-C. These results are in line with recent studies and meta-analysis on the role of triglyceride in cardiovascular disease (271, 2nd paragraph).
Finally, our findings are of importance for clinicians for at least 2 reasons: (1) residual risk remains fairly high in statin-treated patients and (2) positive results strongly suggest that we might improve prognosis beyond the LDL-C decrease. Furthermore, these results suggest that fibrates might help to reduce the burden of cardiovascular events in patients not at goal for HDL and/or triglycerides upon statin treatment 271, last paragraph.
In the meta-analysis of Bruckert, statistically significant reductions in adverse cardiovascular events had greater magnitude for the patient subgroup with triglyceride levels >200 mg/dL and HDL-C levels <35 mg/dL treated with fibrates.  Bruckert establishes that statin treatment reducing LDL-C reduces the risk of cardiovascular 
The Examiner notes that instant claims 66, 77, 79 recite a range of TG from 200 to 499 mg/dL.  Although Bruckert does not state the upper limit, this claimed range would substantially overlap, rendering the claimed range obvious based on the Bruckert patients with the open range TG >200 mg/dL.  In other words, the claimed range lies inside ranges disclosed by the prior art, rendering the recited range obvious (See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) )
While Bruckert does generally discuss lowering LDL-C levels with prior statin treatment, Bruckert does not discuss levels of 70 mg/dL or lower, required by independent claims 66 and 75.  Bruckert teaches fibrates (including two trials with Fenofibrate, Table 1), but does not teach the specific fibrate pemafibrate required by the instant claims (nor the dosing).  Regarding Applicant elected type 2 diabetes patients (required by independent claim 66 and dependent claim 76), the meta-analysis of Bruckert is not limited to patients with type 2 diabetes, but both the ACCORD and the FIELD trials were limited to this patient population (see Table 1).  Thus, there is a reasonable expectation that the reduced cardiovascular risk for the high triglyceride and low HDL-C subset of patients treated with fibrates determined from the meta-analysis would also have been reasonably expected for type 2 diabetes patients.

The reduction of cardiovascular risk is the most important goal in the pharmacologic management of dyslipidemia in high-risk populations. Because event rates remain higher in patients with diabetes mellitus than in those without diabetes despite increasingly intensive care, 2 new strategies have been discussed: the reduction of low-density lipoprotein (LDL) cholesterol to a lower concentration than advocated in the current guidelines and the treatment of high-density lipoprotein (HDL) cholesterol and triglycerides in addition to LDL cholesterol. The former strategy has been and is being tested in several clinical trials, but the latter has not previously been tested. For this reason, the Action to Control Cardiovascular Risk in Diabetes (ACCORD) trial investigators developed a protocol for the lipid component of the overall ACCORD trial to answer the following question: In the context of good glycemic control, does a therapeutic strategy that uses a fibrate to increase HDL cholesterol and lower triglyceride levels together with a 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor (statin) to lower LDL cholesterol reduce the rate of cardiovascular disease 
Table 1 documents the changes in LDL-C eligibility, initially ≤ 170 mg/dL on 10/16/00; on 11/14/02 the range was from 85-170 mg/dL; this was updated on 8/31/04 to a range 60-180 mg/dL.  Thus, the 60-70 mg/dL range within the broader later range taught reads on the instant claimed LDL-C criteria.
Table 2 documents various statins, their doses, and LDL-C eligibility range based on the 11/21/2003 protocol; as indicated in this table, entry criteria was broadened to the 60-180 mg/dL range, which overlaps with the instant claimed cutoff of ≤ 70 mg/dL. All of the statin doses have corresponding LDL-C eligibility ranges that overlap with the instant claimed ≤ 70 mg/dL.
In April 2004, the results of PROVE-IT–TIMI 22 were reported. This was a randomized, blinded clinical trial that compared the 2-year cardiovascular event rate caused by an aggressive LDL-lowering strategy (atorvastatin 80 mg/day, on-treatment LDL cholesterol 1.60 mmol/L [62 mg/dL]) with that caused by a less aggressive strategy (pravastatin 40 mg/day, LDL cholesterol 2.46 mmol/L [95 mg/dL]) in the setting of an acute coronary event (acute MI or high-risk unstable angina) within the preceding 10 days. In this very high risk population (20% event rate in the first year), there was a 16% reduction in the hazard ratio favoring the more aggressive strategy (p = 0.005). However, this trial did not show that the achievement of a marked reduction in LDL cholesterol was superior to the achievement of the ATP III prescribed guideline of 2.59 mmol/L (100 mg/dL), because the less aggressively managed group was not titrated to an LDL cholesterol goal of <2.59 mmol/L (100 mg/dL) (62i, 3rd paragraph).
th paragraph).
This discussion describes the motivation to reduce LDL-C levels to the optional goal of 70 mg/dL, and the mean goal of 77 mg/ml, establishing a later eligibility range which encompasses the range from 60-70 mg/dL.  The reduced hazard ratio in the PROVE-IT–TIMI 22 study for lowered LDL-C, led to favor the more aggressive strategy in the ACCORD trial protocol starting 8/31/04.
Thus, the lowest range of the LDL-C eligibility, from 60-70 mg/dL is construed as a preferred range of this study when the most information had been received as a result of PROVE-IT–TIMI 22.  It is noted that achieving LDL-C levels below 50 mg/dL was reason to down titrate the satin, as the safety was not established (61i, 1st paragraph).
Ginsberg, in discussing the rationale for the ACCORD clinical trial, demonstrates that best practice for statins is to lower LDL-C levels to 70 mg/dL or lower (but not below 50 mg/dL).  Table 2 provides estimated LDL-C reduction rates, and LDL-C ranges that 
Ishibashi teaches (abstract): 
Background and aims: To assess the efficacy and safety of K-877 (Pemafibrate), a novel selective peroxisome proliferator-activated receptor a modulator (SPPARMα) that possesses unique PPARα activity and selectivity, compared with placebo and fenofibrate in dyslipidaemic patients with high triglyceride (TG) and low high-density lipoprotein cholesterol (HDL-C) levels.
Methods and results: This study was a double blind, placebo-controlled, parallel-group 12-week clinical trial. The study randomized 224 patients to K-877 0.025, 0.05, 0.1, 0.2 mg BID, fenofibrate 100 mg QD, or placebo (1:1:1:1:1:1) groups. Least squares mean percent changes from the baseline TG levels were -30.9%, -36.4%, -42.6%, -42.7% for the K-877 0.025, 0.05, 0.1, 0.2 mg BID respectively (p < 0.001), which were greater than that of the fenofibrate 100 mg QD (-29.7%, p < 0.001) group. Statistically significant improvements from the baseline HDL-C, very-low-density lipoprotein cholesterol, chylomicron cholesterol, remnant lipoprotein cholesterol, apolipoprotein (apo) B (apoB), and apoC-III were also observed in the K-877 groups. The incidence of 
Conclusion: In dyslipidaemic patients with high TG and low HDL-C, K-877 improved TG, HDL-C, and other lipid parameters without increasing AEs or ADRs, compared to placebo and fenofibrate. K-877 can be expected to improve atherogenicity and to be a new beneficial treatment for dyslipidaemic patients.
Cardiovascular diseases (CVDs) are the leading cause of mortality and morbidity, accounting for 31% of all deaths worldwide.  Dislipidaemia is one of the major risk factors for CHD (coronary heart disease), along with diabetes (pp. 36-37, bridging paragraph). 
Numerous studies show that blood cholesterol-lowering therapy reduces the occurrence of atherosclerotic cardiovascular disease (ASCVD).  Meta-analysis of large clinical trials revealed that statins reduce the risk of ASCVD by approximately 20-30%.  This suggests that 70% of risk remains even after treatment of high low-density lipoprotein-cholesterol (LDL-C) by statins.  To further reduce this risk, other lipid risk factors such as high levels of triglycerides (TG), low high-density lipoprotein cholesterol (HDL-C) and high non-HDL-C are potential viable targets for non-statin treatment. Guidelines include recommendations for treatment with fibrates to manage these factors.  Fibrates are particularly recommended to manage elevated TG and low HDL-C levels.  According to sub-analyses of recent trials, the use of fibrate resulted in favorable cardiovascular outcomes in patients with high TG and low HDL-C levels (the Examiner nd paragraph).
Peroxisome proliferator-activated receptors (PPARs) are a superfamily of nuclear hormone receptors that form complexes with the retinoid X receptor (RXR) and bind to PPAR response elements (PPRE) on DNA. There are three different types of PPAR (α, δ, and γ). In general, the activation of PPARα is associated with the attenuation of lipid and/or glucose metabolic dysfunction, inflammation, atherosclerosis, and vascular dysfunction. With regard to TG metabolism, PPARα targets genes that express proteins such as apolipoprotein (apo) CIII, apoAV and lipoprotein lipase (LPL), thereby reducing the amount of free fatty acids utilized for the synthesis and secretion of apoB-containing lipoproteins. With regard to HDL metabolism, PPARα targets apoAI, apoAII, scavenger receptor-BI (SR-BI), and ATP-binding cassette transporter A1 (ABCA1), thereby increasing HDL production and stimulating reverse cholesterol transport. (37, 3rd paragraph).
K-877 (Pemafibrate) is a novel member of the selective PPARα modulator (SPPARMα) family that was designed to have a higher PPARα agonistic activity and selectivity than existing PPARα agonists (such as fibrates). In the present study, we report the results of a K-877 phase 2 study in dyslipidaemic patients with high TG and low HDL-C levels.
Ishibashi establishes the claimed pemafibrate (including at 0.2 mg BID, i.e., 0.4 mg/daily; Table 1, within the dosing ranges of instant claims 66 & 75) has a higher PPARα agonistic activity and selectivity than existing PPARα agonists, specifically performing better than higher dose fenofibrate in reducing TG and increasing HDL-C, th paragraph).  Lower levels of drug reactions was found compared to fenofibrate (39, 2nd paragraph).  K-877 did not increase plasma creatinine.  K-877 may be more favorable than fenofibrate in terms of anti-atherogenicity (42, 2nd paragraph).
Ishibashi demonstrates pemafibrate is superior to fenofibrate, achieving better outcomes (reduced TG at much lower doses, with lower side effects) relevant to cardiovascular death prevention.  Thus, the skilled artisan would have found it obvious to utilize pemafibrate in place of fenofibrate (or other fibrate) used in clinical trials of reducing the risk of cardiovascular death in patients with type 2 diabetes, who have already lowered LDL-C to 50-70 mg/dL range, but with residual risk having low HDL-C and high TG, with a reasonable expectation of at least similar, and likely a better outcome over the long time period.  The motivation would have been the selection of a better performing fibrate compound pemafibrate, in place of fenofibrate (or other fibrates) used in prior clinical trials of Bruckert.
With respect to the limitation of claim 67, that the patient does not have systemic atherosclerosis and does not have cardiovascular disease, Bruckert does discuss “atherogenic dyslipidemia parameters” (Table 1), indicating that the low HDL-C and high TG patients have atherogenic potential.  However, the benefit in these patients of fibrate therapy suggests that patients prior to developing atherosclerosis and prior to cardiovascular disease would benefit from the fibrate therapy (in addition to LDL-C lowering).  Thus, it would have been obvious to include patients prior to having systemic 
With respect to claim 71, the target of pemafibrate is TG reduction and HDL-C increase (see Ishibashi, Figure 1).  Absent evidence to the contrary, further decrease of LDL-C would not be the basis for further risk reduction, satisfying claim 71. (And for patients with LDL-C dropping, reduction of statins is taught by Ginsberg, which would have been obvious to compensate, if LDL-C drops further.  Thus, risk reduction would be without decreasing LDL-C.)
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues:
The Examiner rejects claims 66, 69, and 75-79 as allegedly obvious over Bruckert (2011) in view of Ginsberg (2007) and Ishibashi (2016). According to the Examiner, 
Ginsberg, in discussing the rationale for the ACCORD clinical trial, demonstrates that best practice for statins is to lower LDL-C levels to 70 mg/dL or lower (but not below 50 mg/dL). Table 2 provides estimated LDL-C reduction rates, and LDL-C ranges that encompass or overlap with the 50-70 mg/dL range for all of the statin doses of the table. Thus, the skilled artisan would have reasonably expected achieving these levels at least for a subpopulation of patients treated with statins. [Office Action Page 12] 
Based on Bruckert [sic Ginsberg], the skilled artisan would have recognized that preliminary statin treatment to reduce LDL-C levels to 50-70 mg/dL range would have been associated with a 
Ishibashi demonstrates pemafibrate is superior to fenofibrate, achieving better outcomes (reduced TG at much lower doses, with lower side effects) relevant to cardiovascular death prevention. Thus, the skilled artisan would have found it obvious to utilize pemafibrate in place of fenofibrate (or other fibrate) used in clinical trials of reducing the risk of cardiovascular death in patients with type 2 diabetes, who have already lowered LDL-C to 50-70 mg/dL range, but with residual risk having low HDL-C and high TG, with a reasonable expectation of at least similar, and likely a better outcome over the long time period. The motivation would have been the selection of a better performing fibrate compound pemafibrate, in place of fenofibrate (or other fibrates) used in prior clinical trials of Bruckert. [Office Action Page 15] 
In other words, the Examiner concludes that it would have been obvious to treat residual dyslipidemia in patients on statins with LDL-C < 70 mg/dL, using pemafibrate, because (1) i For ease of terminology and argument, the term "residual dyslipidemia" will be used herein in a general sense, to refer to patients on treatment for lipid imbalances, who have low HDL-C (i.e. < 50 or 40 mg/dL) and elevated TG (i.e. > 150 or 200 mg/dL but < 750 or 500 mg/dL) in spite of such treatment. 
Bruckert (2011) allegedly teaches the addition of fibrates to statins in patients with residual dyslipidemia to further reduce cardiovascular ("CV") risk, (2) Ginsberg (2007) allegedly teaches LDL-C < 70 as a "best practice for statins," and (3) Ishibashi (2016) allegedly teaches pemafibrate as a better performing fibrate. 
Applicant respectfully traverses.

The Examiner notes the abbreviated summary is not the rejection relied on.  Teachings are not just “alleged”; they are documented at the locations of the references cited.  Applicant is referred to the rejection presented above.
With respect to the comment that the Examiner intended to rely on Ginsberg, instead of Bruckert (for the second bullet point), Bruckert establishes separate contributions to reduce risk 
Applicant argues that the references do not teach or suggest the administration of pemafibrate after the patient has achieved an LDL-C level less than 70 mg/dL:
1. 	The cited references do not render the claimed invention obviousness because they do not teach or suggest the administration of pemafibrate after the patient has achieved an LDL-C level less than 70 mg dL. 
The cited references do not render the claimed invention obvious because, on the record as a whole, it would not have been obvious to administer pemafibrate to the claimed patient population after the patient had achieved an LDL-C level less than 70 mg/dL. Bruckert (2011) speaks generally to the potential for adding niacin and fibrates to an ongoing statin regimen for residual dyslipidemia, because residual dyslipidemia often persists with statins, and niacin and fibrate both act on low HDL-C and high TG, but Bruckert (2011) does not suggest adding niacin or fibrate to the statin after the patient has achieved any particular LDL-C concentration. To the contrary, Bruckert (2011) in the concluding sentence recommends the treatment of "patients not at goal for HDL and/or triglycerides upon statin treatment." (Emphasis Suppled). "Upon" statin treatment is not the same as "after" statin treatment, and it does not suggest that fibrate treatment be commenced only after a target LDL-C is achieved. 
Ginsberg (2007) does not render obvious a method of adding a fibrate to a statin after the patient achieves an LDL-C < 70 mg/dL because Ginsberg (2007) reports the ACCORD study, and ACCORD commenced fibrate therapy one month after commencing simvastatin treatment. (See Ginsberg (2010) at 1565). The two studies cited by Ginsberg (2010) and referenced in the Office Action - PROVE-IT-TIMI 22 and TNT - did not even administer a fibrate. The Examiner refers to Ginsberg's algorithm in Table 2 as proof that many patients enrolled in ACCORD would have achieved LDL-C less than 70, but this fact has no bearing on the timing of the fibrate administration and, as just mentioned, ACCORD commenced fibrate therapy one month after commencing simvastatin treatment. 
The Office Action states on page 10 that "the 60-70 mg/dL range within the broader later range taught [by Ginsberg (2007)] reads on the instant claimed LDL-C criteria," such that some patients in ACCORD could be expected already to have an LDL-C < 70 mg/dL when fenofibrate was commenced. However, the question is not anticipation but obviousness. The Examiner has modified Bruckert (2011) with Ginsberg (2007) to arrive at a method including the < 70 mg/dL limitation. The bare fact that Ginsberg (2007) enrolled some patients with LDL-C < 70 mg/dL would not have motivated a person of ordinary skill in the art ("POSA") to commence Bruckert's methods in patients with LDL-C < 70 mg/dL, when (1) ACCORD probably commenced fibrate therapy in the vast majority of patients long before they had achieved LDL-C < 70 mg/dL, and (2) the ACCORD study ultimately failed. See Ginsberg (2010). 
The Examiner argues that Ginsberg's algorithm in Table 2 proves that many patients in ACCORD would have achieved LDL-C < 70. However, even if many patients in ACCORD achieved this reduction, ACCORD still failed. The Examiner has given no reason for a POSA to believe that the patients in ACCORD would have fared better if pemafibrate was commenced after the patients had achieved LDL-C < 70, instead of one-month after commencing simvastatin therapy. In the absence of such a reason, the claimed method would not have been obvious. 

This is not persuasive.
The teachings of Bruckert include,
In this way, targeting low-density lipoprotein cholesterol (LDL-C) with statins has proved to be a particularly effective prevention strategy to reduce the risk of cardiovascular events. However, an important residual risk may persist, highlighting the need to develop additional preventive therapies. Besides LDL-C, targeting the other lipid subfractions may then be of interest. Fibrates, agonists of the peroxisome proliferator–activated receptor alpha, are clearly effective at raising high-density lipoprotein cholesterol (HDLC), lowering triglyceride concentrations, and to a lesser degree also reducing LDL-C (267, 1st paragraph).
The use of statins to reduce cardiovascular risk, followed by recognition of residual risk is reasonably construed as the sequence required by the instant claims, reduction of LDL-C using statins first, and recognizing there is residual risk remaining.  Addressing this residual risk with fibrates follows.  This suggests the recited lines 4-5 of claim 66, prior to commencing fibrate (and obvious pemafibrate) therapy, reduction of LDL-C with statin therapy.  Nonetheless, even if the position is maintained that this sequence is not explicit, Bruckert takes the position that the risk associate with atherogenic dyslipidemia is uncorrelated, and additive, to that of LDL-C.  Thus, targeting LDL-C reduction, to the most preferable range of 50-70, prior to commencing obvious pemafibrate would have been an obvious embodiment of this recognition.
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);
Absent a showing of new, unexpected, results, the sequence of reducing LDL-C to the preferable range of 50-70 mg/dL, followed by pemafibrate therapy, would have been an obvious order based on the teachings of the references.
The point of PROVE-IT-TIMI 22 and TNT was that they demonstrated the preference to reduce LDL-C further than just the goal of 100 mg/dL or preferable 77 mg/dL discussed by Ginsberg. In PROVE-IT-TIMI 22, the goal of 62 mg/dL provided statistically significant risk reduction in the hazard ratio (61i, 4th paragraph).  This risk reduction provides motivation to start by reduction to or below 70 mg/dL with a statin.  Based on Table 2 results, this range (LDL-C eligibility range) is clearly achievable, at least for some patients.
However, the Examiner notes that some of the claims (66-67 & 71) are not limited to the elected LDL-C concentration of ≤ 70 mg/dL, but alternately embrace stable statin. The Examiner construes a stable dose of moderate to high intensity statin therapy to include the earlier target of Ginsberg, 100 mg/dL or less.
The alleged failure of Ginsberg does not negate the current rejection basis.  Bruckert makes clear that statin + fibrate achieves statistically significant risk reduction, and the teaching of uncorrelated risk due to atherogenic dyslipidemia to that of LDL-C provides a reasonable expectation that each of the statin and fibrate components contribute, and suggests each can be optimized to maximize reduction of risk.  Thus, as stated in the rejection basis, statin therapy to achieve the LDL-C range from 50-70 
In terms of a range rendering obvious a subset of a range, Ginsberg includes: the 11/21/2003 protocol; as indicated in this table, entry criteria was broadened to the 60-180 mg/dL range, which overlaps with the instant claimed cutoff of ≤ 70 mg/dL. All of the statin doses have corresponding LDL-C eligibility ranges that overlap with the instant claimed ≤ 70 mg/dL.  Entry criteria from 60-180 mg/dL encompasses 70 mg/dL or less, rendering prima facie obvious the claimed LDL-C ranges.
See MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

The portion of the prior art range that corresponds to the instant claimed range (which does not even require a statin be administered) renders the claimed range obvious. 
Applicant further argues:
2. 	Ginsberg (2007) does not demonstrate that "best practice for statins is to lower 
LDL-C levels to 70 mg dL or lower (but not below 50 mg dL)." 

The Examiner cites Ginsberg's discussion of two recently completed statin studies - PROVE-IT-TIMI 22 and TNT - as evidence that it would have been obvious to reduce LDL-C to 70 mg/dL. However, those studies were statin-only studies, and they only caused ATP III to state that "an optional LDL cholesterol goal of 1.81 mmol/L (70 mg/dL) could be considered," "for patients at 'very high risk."' Ginsberg (2007) at page 59i (quotations in original). I.e., the studies did not establish any best practices, but merely resulted in an "optional" "consideration." In addition, that optional consideration was only established for a very limited subset of high-risk patients. The PROVE-IT-TIMI 22 study, for example, was conducted in a "very high risk population" "in the setting of an acute coronary event (acute MI or high-risk unstable angina) within the preceding 10 days." Id. The TNT study was conducted in patients with "coronary disease." These studies do not support the notion that it became best practice to lower LDL-C to the 70 mg/dL in the claimed patient population by 2007 when Ginsberg (2007) was published. 
Most importantly, if the ACCORD investigators believed that 70 mg/mL was "best practice" based on these studies, one would expect them to have integrated that belief into their trial design, but they did not. Instead, they merely implemented a 100 mg/dL trigger for up- titration of the statin dose. While this decision might suggest 100 mg/dL as a best practice, it certainly does not suggest 70 mg/dL. The "best practice" that the Examiner derives from Ginsberg's discussion of PROVE-IT-TIMI 22 and TNT is belied by the ACCORD investigators' own decisions. 
The Examiner also cites the ACCORD investigators' decision in the 8/31/04 protocol amendment to lower the LDL-C entry criteria from 85 mg/dL to 60 mg/dL. (See Ginsberg (2007) Table 2, "LDL-C eligibility criterion" line in 8/31/04 protocol column). However, this also did not reflect a "preference" for lower LDL-C concentrations, as the study continued to enroll patients with LDL-C as high as 180. The 60 mg/dL limit was added only after determining that it was safe to do so, because "a strategy was in place for the discontinuation of the statin if LDL cholesterol decreased to 1.03 mmol/L (40 mg/dL)". Ginsberg at page 61i. The Examiner states on page 11 that "the lowest range of the LDL-C eligibility, from 60-70 mg/dL is construed as a preferred range of this study when the most information had been received as a result of PROVE-IT-TIMI 22." This construction, however, conflicts with Ginsberg's stated rationale for adopting the 60 mg/dL lower limit and is irreconcilable with the ACCORD investigators' decision only to increase the statin dose when the patient failed to achieve LDL-C level < 100 mg/dL. 


This is not persuasive.
The rejection provides the teachings of preferable reduction of LDL-C to the range from 50-70 mg/dL based on consideration of Ginsberg.  Because Bruckert teaches separate, additive risk reduction for each of statins and fibrates, the skilled artisan would have been motivated to maximize the risk reduction by this level of LDL-C using appropriate statin therapy from Table 2.  The skilled artisan recognizes the evolution of thinking during the conduct of the ACCORD study.  At the time of publication, the later evidence had been taken into account, and provides motivation for statin therapy to achieve the elected LDL-C levels.  Obvious addition of pemafibrate accomplishes the further risk reduction discussed by Bruckert, shown to be statistically significant.
The Examiner disagrees with Applicant’s presumptions about Ginsberg.  Preference for lowest LDL-C is for the reasons stated, to minimize the risk as much as possible with the statins, without introducing complications of LDL-C going too low (lower than 50 mg/dL resulting in downtitration), or discontinued statin below 40 mg/dL (both of these clearly read on the elected LDL-C range; it is noted that statin therapy is not required by the instant claims).
Applicant further argues:
3. 	Bruckert (2011) "strongly" relied on post-hoc analyses later disproven in prospective well-controlled studies. 
The Examiner cites Bruckert (2011) as evidence that "[f]or those [patients on statin] with residual risk based on low HDL-C and high TG, it would have been obvious to commence a fibrate therapy to t targeting both HDL-C and triglycerides [with fibrates] may be beneficial." (Emphasis added). 
As the MPEP makes clear, obviousness is determined at the time an invention was made. MPEP2143.02(III) ("Whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made."). By the time this application was filed, one of the two pivotal supports for Bruckert's opinions, his post-hoc analysis of niacin studies, had been disproven in two prospective well-controlled clinical studies. In particular, Bruckert's post-hoc niacin analysis had been disproven by the AIM-HIGH study in 2011, and the HPS2-Thrive study 2014, both of which failed to detect any meaningful benefit from the addition of niacin to a fibrate. See Inagaki 132 Declaration at paragraphs 36-39. The fact that one of the two pivotal supports for Bruckert's opinions had been disproven when this application was filed should conclude the matter. No POSA would have formed any reasonable expectations based on the analyses or opinions. Expressed in Bruckert (2011). 
The second pivotal support for Bruckert's opinions - his meta-analysis of five earlier fibrate studies - also was highly suspect. Only one of the studies analyzed by Bruckert (2011) involved the addition of a fibrate to a statin, the ACCORD study, and it failed. See Ginsberg (2010). In fact, three of the five studies analyzed by Bruckert had failed (BIP, FIELD, and ACCORD), as shown in the following chart from Wierzbicki (2010):

    PNG
    media_image1.png
    311
    688
    media_image1.png
    Greyscale

Most important, however, was the mis-guided reliance by Bruckert (2011) on post-hoc analyses. By the time this patent application was filed in 2017, Bruckert's mistaken reliance on a niacin meta-analyses had already been well-digested in the medical community; his reliance on a second post-hoc 
The evidence of record on the date this application was filed, when considered in its totality and balancing the suggestive power of each reference, proves that a person of ordinary skill in the art would not have expected fenofibrate to successfully reduce CV risk when added to the population defined by the pending claims. Such addition would not have been obvious.

This is not persuasive.
While some individual studies may not have achieved statistical significance (which Applicant labels “failure”) the skilled artisan would have recognized that higher powered study may convert alleged failure into a showing of statistical significance.  One way to do this is to combine multiple similar studies to achieve a larger number of total participants, via a meta-analysis; i.e., what Bruckert does.  Bruckert shows statistical significance for the low HDL-C and high triglyceride group.
Regarding niacin group being later disproved, the Examiner has no position about this.  It is noted that a showing of lack of operability for one embodiment does not indicate lack of operability for alternate embodiments taught by a given reference.
MPEP 716.07 indicates:
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).

Applicant further argues:
4. 	The cited references do not support the substitution of pemafibrate for fenofibrate in patients with LDL-C less than 70 mg dL. 
The cited references also do not support treating a patient with LDL-C < 70 mg/dL with pemafibrate because Ishibashi (2016) teaches that pemafibrate increases LDL-C concentrations, and it would be counterproductive to increase LDL-C concentrations after administering statins to reduce them. This increase in LDL-C is shown in the following supplemental materials from Ishibashi (2016), in patients with high baseline TG concentrations or low baseline HDL-C concentrations: 

    PNG
    media_image2.png
    246
    696
    media_image2.png
    Greyscale

See Ishibashi 2016 Supplemental Materials.
Applicant reports the same phenomenon in Example 3 of the pending application, as illustrated in Figure 3b: 
FIGURE 3B 

    PNG
    media_image3.png
    283
    502
    media_image3.png
    Greyscale


All three of the pemafibrate doses studied in Example 3 caused an increase in LDL-concentrations even though the patients were on a stable dose of statin. 
The Examiner relies heavily on positive comments of pemafibrate by Ishibashi (2016), but those comments were not made in the context of patients with LDL-C < 70 mg/dL, and they did not reference the fact that Ishibashi (2016) had reported an increase in LDL in his supplemental materials. In patients with LDL-C < 70 mg/dL it would not have been obvious to administer an agent known to increase LDL-C.

This is not persuasive.
The rejection documents the benefits of pemafibrate, providing motivation to select pemafibrate instead of other fibrates.  Each of Bruckert and Ginsberg teach combinations of statin + fibrate, and documents benefit in the claimed subgroup.  Figure 
    PNG
    media_image4.png
    801
    1135
    media_image4.png
    Greyscale

establishes reduction of TG levels (improvement of TG with pemafibrate occurs in dyslipidaemic patients, according to Ishibishi) should be associated with a reduction in LDL-C which reduces risk, if any change occurs (very low correlation coefficient is indicated).  This does not teach away from the claimed method, but toward.
Nonetheless, even if there is a slight correlation that pemafibrate increases LDL-C (counteracting the statin), the teachings of Bruckert establish a statistically significant reduction in risk.  Thus, this effect does not outweigh the teaching of Bruckert, of Benefit in the claimed patient subpopulation.
Applicant argues about claim 67:

In addition, as explained in paragraphs 82-90 of the Inagaki 132 Declaration, the data in primary prevention patients was hopelessly confusing when this application was filed and, to the extent any conclusion can be reached from the data, it leads away from an expectation of success. The following two sets of data, taken from Ginsburg (2010) and Davidson (2014), illustrate this confusion, and prove that a POSA would not reasonably have expected fenofibrate to successfully prevent adverse CV events in primary prevention patients already on statins: 

    PNG
    media_image5.png
    50
    550
    media_image5.png
    Greyscale

Ginsberg (2010) Figure 3.

    PNG
    media_image6.png
    53
    521
    media_image6.png
    Greyscale

Davidson (2014) Figure 4. Both studies added fenofibrate to a statin, and neither study observed a benefit from the addition. 
Because this data was "post-hoc," Applicant does not contend that it "teaches away" from the claimed invention. However, in the absence of stronger evidence to the contrary, it is sufficient to demonstrate why a POSA would not reasonably have expected the claimed therapy to work in the primary prevention patients of claim 67. 

This is not persuasive.  
The evidence of Bruckert leads to a reasonable expectation of benefit in this patient subpopulation, having high triglycerides and low HDL-C.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611